


110 HR 1291 IH: Northern Border Prosecution Initiative

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1291
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Larsen of
			 Washington (for himself and Mrs.
			 McMorris Rodgers) introduced the following bill; which was referred
			 to the Committee on the
			 Judiciary
		
		A BILL
		To authorize the Attorney General to carry out a program,
		  known as the Northern Border Prosecution Initiative, to provide funds to
		  northern border States to reimburse county and municipal governments for costs
		  associated with certain criminal activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Border Prosecution Initiative
			 Reimbursement Act.
		2.Northern Border
			 Prosecution Initiative
			(a)Initiative
			 RequiredFrom amounts made available to carry out this section,
			 the Attorney General, acting through the Director of the Bureau of Justice
			 Assistance of the Office of Justice Programs, shall carry out a program, to be
			 known as the Northern Border Prosecution Initiative, to provide funds to
			 reimburse eligible northern border entities for costs incurred by those
			 entities for handling case dispositions of criminal cases that are federally
			 initiated but federally declined-referred. This program shall be modeled after
			 the Southwestern Border Prosecution Initiative and shall serve as a partner
			 program to that initiative to reimburse local jurisdictions for processing
			 Federal cases.
			(b)Provision and
			 Allocation of FundsFunds provided under the program shall be
			 provided in the form of direct reimbursements and shall be allocated in a
			 manner consistent with the manner under which funds are allocated under the
			 Southwestern Border Prosecution Initiative.
			(c)Use of
			 FundsFunds provided to an eligible northern border entity may be
			 used by the entity for any lawful purpose, including the following
			 purposes:
				(1)Prosecution and
			 related costs.
				(2)Court
			 costs.
				(3)Costs of courtroom
			 technology.
				(4)Costs of
			 constructing holding spaces.
				(5)Costs of
			 administrative staff.
				(6)Costs of defense
			 counsel for indigent defendants.
				(7)Detention costs,
			 including pre-trial and post-trial detention.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible northern border entity means—
					(A)any of the
			 following States: Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New
			 Hampshire, New York, North Dakota, Ohio, Pennsylvania, Vermont, Washington, and
			 Wisconsin; or
					(B)any unit of local
			 government within a State referred to in subparagraph (A).
					(2)The term
			 federally initiated means, with respect to a criminal case, that
			 the case results from a criminal investigation or an arrest involving Federal
			 law enforcement authorities for a potential violation of Federal criminal law,
			 including investigations resulting from multi-jurisdictional task
			 forces.
				(3)The term
			 federally declined-referred means, with respect to a criminal
			 case, that a decision has been made in that case by a United States Attorney or
			 a Federal law enforcement agency during a Federal investigation to no longer
			 pursue Federal criminal charges against a defendant and to refer the
			 investigation to a State or local jurisdiction for possible prosecution. The
			 term includes a decision made on an individualized case-by-case basis as well
			 as a decision made pursuant to a general policy or practice or pursuant to
			 prosecutorial discretion.
				(4)The term
			 case disposition, for purposes of the Northern Border Prosecution
			 Initiative, refers to the time between a suspect’s arrest and the resolution of
			 the criminal charges through a county or State judicial or prosecutorial
			 process. Disposition does not include incarceration time for sentenced
			 offenders, or time spent by prosecutors on judicial appeals.
				3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $28,000,000 for fiscal
			 year 2008 and such sums as may be necessary for succeeding fiscal years.
		
